                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT
                                   9
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                               SAN JOSE DIVISION
                                  11

                                  12        CALIFORNIA SPINE AND                              Case No. 18-CV-07610-LHK
Northern District of California
 United States District Court




                                            NEUROSURGERY INSTITUTE,
                                  13                                                          ORDER GRANTING MOTION TO
                                                         Plaintiff,
                                                                                              REMAND AND DENYING REQUEST
                                  14                                                          FOR EXPENSES AND FEES
                                                   v.
                                  15                                                          Re: Dkt. No. 18
                                            BOSTON SCIENTIFIC CORPORATION,
                                  16
                                                         Defendant.
                                  17

                                  18            Plaintiff California Spine and Neurosurgery Institute (“Plaintiff”) brings suit against
                                  19   Defendant Boston Scientific Corp. (“Defendant”) alleging breach of oral contract and promissory
                                  20   estoppel. Plaintiff originally brought suit in the Superior Court of Santa Clara County but
                                  21   Defendant removed the suit to the United States District Court for the Northern District of
                                  22   California. Before the Court is Plaintiff’s motion to remand and for attorneys’ fees and costs.
                                  23   Having considered the submissions of the parties, the relevant law, and the record in this case, the
                                  24   Court GRANTS Defendant’s motion to remand and DENIES Defendant’s request for attorneys’
                                  25   fees and costs.
                                  26   I.       BACKGROUND
                                  27         A. Factual Background
                                  28                                                      1
                                       Case No. 18-CV-07610-LHK
                                       ORDER GRANTING MOTION TO REMAND AND DENYING REQUEST FOR EXPENSES AND FEES
                                   1          Plaintiff is a provider of medical services. ECF No. 1-1 (“Compl.”) at ¶ 19. Defendant is a

                                   2   health insurance company providing health coverage to subscribers or dependents of subscribers

                                   3   under insurance policies underwritten by Defendant. Id. at ¶ 7. In the healthcare industry, medical

                                   4   services providers sometimes enter into a contract with a health insurance company such that the

                                   5   health services providers are “in network” with the health insurer, which allows subscribers to the

                                   6   health insurer to “pay lower co-payments and deductibles to obtain care and treatment from a

                                   7   contracted [healthcare] provider.” Id. at ¶¶ 10-11. Being “in network” with a health insurer also

                                   8   allows the health insurer to set rates of pay for services rendered by the healthcare provider. Id. at

                                   9   ¶ 9.

                                  10          Plaintiff is an “out-of-network provider” or “non-participating provider,” meaning that

                                  11   Plaintiff has not entered into contracts with health insurance companies. Id. In particular, Plaintiff

                                  12   does not have a written contract with the Defendant setting rates of pay for services rendered by
Northern District of California
 United States District Court




                                  13   the Plaintiff. Id. Being an out-of-network provider means that to “properly determine whether or

                                  14   not to provide medical services to a patient, the common practice . . . is to obtain a separate oral

                                  15   promise and assurance of payment from the [health insurer].” Id. at ¶ 15. It is common practice for

                                  16   a health insurer to pay “a percentage of the market rate for the procedure, also described as [] an

                                  17   average payment for the procedure performed or provided by similarly situated medical providers

                                  18   within similarly situated areas or places of practice.” Id. at ¶ 16. Health insurers typically use the

                                  19   phrase “usual, customary, [and] reasonable” (“UCR”) to describe how much a heath insurer is

                                  20   willing to pay for medical services provided by an out-of-network provider. Id.

                                  21          On March 5, 2018, Plaintiff’s employee phoned Defendant to ascertain what kind of health

                                  22   coverage Defendant would offer one of Plaintiff’s Patients. Id. at ¶ 19. The Patient in question was

                                  23   one of Defendant’s insureds, id. at ¶ 6, meaning that the Patient was a participant in an employee

                                  24   health benefit plan governed by the Employee Retirement Income and Security Act of 1974

                                  25   (“ERISA”), ECF No. 2-1. Plaintiff alleges that Defendant offered “promises and information . . .

                                  26   that DEFENDANT would pay for the services to be provided to Patient and under what terms that

                                  27   payment would be made.” Compl. at ¶ 19. In particular, Defendant allegedly informed Plaintiff

                                  28                                                      2
                                       Case No. 18-CV-07610-LHK
                                       ORDER GRANTING MOTION TO REMAND AND DENYING REQUEST FOR EXPENSES AND FEES
                                   1   that the Patient had a deductible and a maximum out of pocket limit for healthcare of $6,000, of

                                   2   which $0 had been paid. Id. at ¶ 21. Plaintiff was allegedly promised that Defendant would pay

                                   3   80% of the UCR rate once the Patient met his or her deductible. Moreover, after the Patient met

                                   4   the maximum out of pocket limit, Plaintiff was allegedly promised that Defendant would pay

                                   5   100% of the UCR rate. Id. at ¶ 22.

                                   6            After allegedly receiving these promises from Defendant, on August 2, 2018, the Patient

                                   7   underwent a surgical procedure performed by Plaintiff. Id. at ¶ 18. Following the procedure,

                                   8   Plaintiff submitted its claims to Defendant accompanied by the Patient’s various medical records.

                                   9   Id. at ¶ 29. Defendant processed Plaintiff’s bill but determined to pay Plaintiff $0 out of a total

                                  10   billed amount of $77,000. Id. at ¶ 30.

                                  11         B. Procedural History
                                  12            On October 19, 2018, Plaintiff filed a complaint in the California Superior Court of Santa
Northern District of California
 United States District Court




                                  13   Clara County. ECF No. 1-1 at summons. Plaintiff asserted two causes of action: (1) breach of oral

                                  14   contract, and (2) promissory estoppel. Id. at 6-7. On December 19, 2018, Defendant removed the

                                  15   case to the United States District Court of the Northern District of California. ECF No. 1 at 2.

                                  16   Defendant removed the case even though the complaint contained state law causes of action

                                  17   because Defendant believed that Plaintiff raised a cause of action under federal law. Id. at 3.

                                  18   Specifically, Defendant believed that ERISA, 29 U.S.C. § 1001, et seq. completely preempted

                                  19   Plaintiff’s state law claims such that the Northern District of California would have original

                                  20   jurisdiction over Plaintiff’s claims. Id.

                                  21            On January 24, 2019, Plaintiff filed a motion to remand the case back to state court and to

                                  22   seek expenses and fees. ECF No. 18 (“Mot.”). On February 7, 2019, Defendant filed an

                                  23   opposition. ECF No. 22 (“Opp.”). On February 14, 2019, Plaintiff filed a reply. ECF No. 23

                                  24   (“Reply”).

                                  25   II.      LEGAL STANDARD
                                  26            A. Motion to Remand

                                  27            A suit may be removed from state court to federal court only if the federal court would

                                  28                                                      3
                                       Case No. 18-CV-07610-LHK
                                       ORDER GRANTING MOTION TO REMAND AND DENYING REQUEST FOR EXPENSES AND FEES
                                   1   have had subject matter jurisdiction over the case. 28 U.S.C. § 1441(a); see Caterpillar Inc. v.

                                   2   Williams, 482 U.S. 386, 392 (1987) (“Only state-court actions that originally could have been filed

                                   3   in federal court may be removed to federal court by the defendant.”). If it appears at any time

                                   4   before final judgment that the federal court lacks subject matter jurisdiction, the federal court must

                                   5   remand the action to state court. 28 U.S.C. § 1447(c).

                                   6          The party seeking removal bears the burden of establishing federal jurisdiction. Provincial

                                   7   Gov’t of Marinduque v. Placer Dome, Inc., 582 F.3d 1083, 1087 (9th Cir. 2009). “The removal

                                   8   statute is strictly construed, and any doubt about the right of removal requires resolution in favor

                                   9   of remand.” Moore-Thomas v. Alaska Airlines, Inc., 553 F.3d 1241, 1244 (9th Cir. 2009) (citing

                                  10   Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992)).

                                  11          B. Request for Attorneys’ Fees
                                  12          Following remand of a case upon unsuccessful removal, the district court may award “just
Northern District of California
 United States District Court




                                  13   costs and any actual expenses, including attorney fees, incurred as a result of the removal.” 28

                                  14   U.S.C. § 1447(c). The award of fees and costs is within the discretion of the district court. Lussier

                                  15   v. Dollar Tree Stores, Inc., 518 F.3d 1062, 1065 (9th Cir. 2008). Nonetheless, “[a]bsent unusual

                                  16   circumstances, courts may award attorney’s fees under § 1447(c) only where the removing party

                                  17   lacked an objectively reasonable basis for seeking removal. Conversely, when an objectively

                                  18   reasonable basis exists, fees should be denied.” Martin v. Franklin Capital Corp., 546 U.S. 132,

                                  19   141 (2005).

                                  20          The objective reasonableness of removal depends on the clarity of the applicable law and

                                  21   whether such law “clearly foreclosed the defendant's basis of removal.” Lussier, 518 F.3d at 1066-

                                  22   67. “If the law in the Ninth Circuit is not so clear as to make the removing party’s endeavor

                                  23   entirely frivolous, a court will deny the request for attorney’s fees.” FSM Dev. Bank v. Arthur,

                                  24   2012 WL 1438834, at *7 (N.D. Cal. Apr. 25, 2012) (brackets omitted).

                                  25   III.   DISCUSSION
                                  26          Plaintiff’s motion deals with two separate but interrelated issues. First, Plaintiff argues that

                                  27   the case ought to be remanded to state court because Plaintiff’s causes of action are not completely

                                  28                                                     4
                                       Case No. 18-CV-07610-LHK
                                       ORDER GRANTING MOTION TO REMAND AND DENYING REQUEST FOR EXPENSES AND FEES
                                   1   preempted by ERISA. Second, Plaintiff seeks fees and costs for improper removal. The Court

                                   2   discusses each issue in turn.

                                   3          A. ERISA Preemption
                                   4          Plaintiff argues that this action was incorrectly removed because Plaintiff does not have

                                   5   standing to bring a claim under the ERISA statute. Mot. at 5. Defendant responds by contending

                                   6   that Plaintiff’s two state law claims “are merely a disguised claim for benefits under ERISA.”

                                   7   Opp. at 7. The Court finds Plaintiff’s argument more compelling.

                                   8          “[R]emoval on ERISA grounds is only appropriate if ERISA completely preempts a state

                                   9   law claim.” Holloway v. Gilead Scis., Inc., 2016 WL 3526060, at *1 (N.D. Cal. June 23, 2016)

                                  10   (citing Marin Gen. Hosp. v. Modesto & Empire Traction Co., 581 F.3d 941, 944-45 (9th Cir.

                                  11   2009)). If removal was improper, “the district court lack[s] subject matter jurisdiction, and the

                                  12   action should [be] remanded to the state court.” Doctors Med. Center of Modesto, Inc. v. Principal
Northern District of California
 United States District Court




                                  13   Mut. Life Ins. Co., 2008 WL 4790534, at *2 (E.D. Cal. Aug. 28, 2008) (quoting Matheson v.

                                  14   Progressive Specialty Ins. Co., 319 F.3d 1089, 1090 (9th Cir. 2003)).

                                  15          The United States Supreme Court’s decision in Aetna Health Inc. v. Davila “sets forth a

                                  16   two-prong test for determining whether a state law claim is completely preempted by ERISA’s

                                  17   civil enforcement provision. Under that test, a state law cause of action is completely preempted if

                                  18   (1) the plaintiff, ‘at some point in time, could have brought [the] claim under ERISA §

                                  19   502(a)(1)(B),’ and (2) ‘there is no other independent legal duty that is implicated by [the]

                                  20   defendant’s actions.’” Hansen v. Grp. Health Coop., 902 F.3d 1051, 1059 (9th Cir. 2018) (quoting

                                  21   Aetna Health Inc. v. Davila, 542 U.S. 200, 210 (2004)). “[T]his test from Davila is conjunctive,

                                  22   and both elements need to be met to show complete preemption.” Id.

                                  23          In the instant case, the Court finds that Plaintiff could not have brought its claims under

                                  24   ERISA § 502(a)(1)(B), so the first prong of the Davila test is not met. ERISA § 502(a)(1)(B)

                                  25   provides:

                                  26                  A civil action may be brought—(1) by a participant or beneficiary—
                                                      . . . (B) to recover benefits due to him under the terms of his plan, to
                                  27

                                  28                                                     5
                                       Case No. 18-CV-07610-LHK
                                       ORDER GRANTING MOTION TO REMAND AND DENYING REQUEST FOR EXPENSES AND FEES
                                                      enforce his rights under the terms of the plan, or to clarify his rights
                                   1                  to future benefits under the terms of the plan.”
                                   2   In other words, an ERISA participant or beneficiary may bring a civil action to “recover benefits

                                   3   due to him under the terms of his plan.” Id. “Participant” is defined as “any employee or former

                                   4   employee of an employer, or any member or former member of an employee organization, who is

                                   5   or may become eligible to receive a benefit of any type from an employee benefit plan which

                                   6   covers employees of such employer or members of such organization, or whose beneficiaries may

                                   7   be eligible to receive any such benefit.” 29 U.S.C. § 1002(7). “Beneficiary” is defined as “a person

                                   8   designated by a participant, or by the terms of an employee benefit plan, who is or may become

                                   9   entitled to a benefit thereunder.” Id. § 1002(8).

                                  10           Under Ninth Circuit law, “ERISA does not preempt ‘claims by a third party [medical

                                  11   provider] who sues an ERISA plan not as an assignee of a purported ERISA beneficiary, but as an

                                  12   independent entity claiming damages.’” Catholic Healthcare West-Bay Area v. Seafarers Health
Northern District of California
 United States District Court




                                  13   & Benefits Plan, 321 Fed. App’x 563, 564 (9th Cir. 2008) (emphasis in original) (quoting The

                                  14   Meadows v. Employers Health Ins., 47 F.3d 1006, 1008 (9th Cir. 1995)). Specifically, “ERISA

                                  15   only permits suits brought by an ERISA plan’s participants, beneficiaries, fiduciaries, or assignees

                                  16   of those individuals—not other third parties” such as a hospital. Cmty. Hosp. of the Monterey

                                  17   Peninsula v. Wm. Michael Stemler, Inc., 2013 WL 5312865, at *2 (N.D. Cal. Sept. 23, 2013); see

                                  18   also Quaresma v. BC Life & Health Ins. Co., 623 F. Supp. 2d 1110, 1116 (E.D. Cal. 2007) (“A

                                  19   healthcare provider’s suit against an ERISA plan for payment is generally not subject to removal

                                  20   because the provider is neither an ERISA ‘beneficiary’ nor a ‘participant’” (emphasis in

                                  21   original).).

                                  22           Here, there is no dispute that Plaintiff—a medical care provider—is neither a “beneficiary”

                                  23   nor a “participant” to Defendant’s ERISA plan according to the statutory definitions of

                                  24   “beneficiary” and “participant.” Moreover, there is no evidence in the record that the Patient ever

                                  25   assigned his or her rights to Plaintiff, the medical provider. Thus, Plaintiff is also not the Patient’s

                                  26   assignee. Per Community Hospital, “ERISA only permits suits brought by an ERISA plan’s

                                  27   participants, beneficiaries, fiduciaries, or assignees.” Plaintiff is none of the aforementioned, so

                                  28                                                       6
                                       Case No. 18-CV-07610-LHK
                                       ORDER GRANTING MOTION TO REMAND AND DENYING REQUEST FOR EXPENSES AND FEES
                                   1   Plaintiff could not have brought suit under ERISA § 502(a)(1)(B). Therefore, the first prong of the

                                   2   Davila test—whether Plaintiff could have brought suit under ERISA § 502(a)(1)(B)—is not

                                   3   satisfied.

                                   4           The Ninth Circuit’s decision in Marin Gen. Hosp., 581 F.3d 941, supports this Court’s

                                   5   conclusion that Plaintiff could not have brought its claims under ERISA. In Marin, the hospital

                                   6   telephoned a patient’s insurance company, which allegedly “verified the patient’s coverage,

                                   7   authorized treatment, and agreed to cover 90% of the patient’s medical expenses at the Hospital.”

                                   8   Id. at 943. After the Marin patient underwent the procedure, the patient’s insurance policy paid the

                                   9   hospital part of what the hospital believed was owed. Id. However, the patient’s insurance

                                  10   company refused to make any further payment. Id. Thus, the hospital filed suit in California state

                                  11   court alleging, inter alia, breach of an oral contract and estoppel. Id. at 944. The insurance

                                  12   company defendant removed to federal district court “on the ground that ERISA completely
Northern District of California
 United States District Court




                                  13   preempted the Hospital’s claims.” Id. The hospital subsequently moved for remand, arguing that

                                  14   ERISA did not preempt the hospital’s state law claims.

                                  15           The Ninth Circuit held that the hospital’s state law claims were not preempted by ERISA

                                  16   because the “Hospital does not contend that it is owed this additional amount because it is owed

                                  17   under the patient’s ERISA plan. Quite the opposite. The Hospital is claiming this amount precisely

                                  18   because it is not owed under the patient’s ERISA plan. The Hospital is contending that this

                                  19   additional amount is owed based on its alleged oral contract with [the patient’s insurer].” Id. at

                                  20   947.

                                  21           Marin is highly analogous to the instant case. Here, Plaintiff brings two state law claims,

                                  22   breach of oral contract and promissory estoppel, claims also brought by the Marin hospital.

                                  23   Moreover, like Marin, Plaintiff does not contend it is owed more money under the Patient’s

                                  24   ERISA plan. Rather, Plaintiff contends that it is owed more money based on the alleged oral

                                  25   contract with Defendant, as evidenced by Plaintiff’s breach of oral contract cause of action. Marin

                                  26   is clear that a claim that a medical provider is owed additional money based on an oral contract is

                                  27   a different obligation than a payment to a medical provider required under a patient’s ERISA plan.

                                  28                                                     7
                                       Case No. 18-CV-07610-LHK
                                       ORDER GRANTING MOTION TO REMAND AND DENYING REQUEST FOR EXPENSES AND FEES
                                   1   Id. at 498. Thus, Plaintiff “is suing in its own right pursuant to an independent obligation.” Id.

                                   2           Defendant attempts to distinguish Marin to no avail. Defendant argues that the instant case

                                   3   is different because unlike in Marin, here, Plaintiff’s call with Defendant exclusively “concerned

                                   4   the Plan and the [Patient’s] rights under it” and because the insurance company did not “request or

                                   5   authorize the Surgery or promise, guarantee, or otherwise agree to pay for it.” Opp. at 8. However,

                                   6   in Marin, the phone call about the patient’s coverage also focused on the “patient’s coverage,

                                   7   [and] authorized treatment” under the patient’s insurance plan. Likewise, in Marin, it is disputed

                                   8   whether the Marin insurance company telephonically “agreed to cover 90% of the patient’s

                                   9   medical expenses.” 581 F.3d at 943-44.

                                  10           In addition, Defendant argues that the phone call that took place between Plaintiff and

                                  11   Defendant to discuss the Patient’s out-of-network coverage indicated that Plaintiff was the

                                  12   Patient’s assignee. Opp. at 11. Not so. In the context of an ERISA action, “an assignee’s standing
Northern District of California
 United States District Court




                                  13   is limited to the scope of the assignment.” Metcalf v. Blue Cross Blue Shield of Michigan, 57 F.

                                  14   Supp. 3d 1281, 1293 (D. Or. 2014). Simply because the Patient may have assigned his or her right

                                  15   to communicate with Defendant about the Patient’s coverage under an out-of-plan provider fails to

                                  16   prove that the Patient assigned to Plaintiff rights to pursue an ERISA action against Defendant.

                                  17           Moreover, Defendant cites Lodi Mem’l Hosp Ass’n v. Tiger Lines, LLC, 2015 WL

                                  18   5009093, at *6 (E.D. Cal. Aug. 20, 2015), for the notion that a court can assume an assignment of

                                  19   rights to sue under ERISA existed based on the medical provider’s conduct. However, Lodi is

                                  20   distinguishable because the Lodi defendants submitted a declaration attesting to the fact that “for

                                  21   each claim form submitted by Plaintiff for payment, Lodi Memorial indicated that it had received

                                  22   an assignment of benefits from the patient.” Id. at *5. No such declaration exists in the instant

                                  23   case. Moreover, in Lodi, “the Complaint itself alleges that Plaintiff billed the [insurance] Plan

                                  24   directly and received payment directly from the Plan.” Id. at *6. The Court in Lodi noted that such

                                  25   billing is “only possible with an assignment of benefits.” Id. The instant complaint does not allege

                                  26   that Plaintiff directly billed the Patient’s insurance plan.

                                  27           In sum, Defendant has demonstrated that the first prong of the Davila test is not satisfied.

                                  28                                                       8
                                       Case No. 18-CV-07610-LHK
                                       ORDER GRANTING MOTION TO REMAND AND DENYING REQUEST FOR EXPENSES AND FEES
                                   1   Because the “two-prong test of Davila is in the conjunctive,” Marin, 581 F.3d at 947, the Court

                                   2   need not discuss the second prong of the Davila test. The Court finds that Plaintiff’s claims are not

                                   3   completely preempted by ERISA, and thus, remand is warranted.

                                   4          B. Fees and Costs for Improper Removal
                                   5          “An order remanding a removed case to state court may require payment of just costs and

                                   6   any actual expenses, including attorney fees, incurred as a result of the removal.” Martin v.

                                   7   Franklin Capital Corp., 546 U.S. 132, 134 (2005). “Absent unusual circumstances, courts may

                                   8   award attorney’s fees . . . only when the removing party lacked an objectively reasonable basis for

                                   9   seeking removal.” Id. at 141. “[W]hether a removal is improper is not dispositive in determining

                                  10   whether fees should be awarded . . . .” Gardner v. UICI, 508 F.3d 559, 562 (9th Cir. 2007). Fees

                                  11   are awarded at the discretion of the district court. Toxic Injuries Corp. v. Safety-Kleen Corp., 57 F.

                                  12   Supp. 2d 947, 957 (C.D. Cal. 1999).
Northern District of California
 United States District Court




                                  13          Though Plaintiff prevailed, the Court, in its discretion, declines to award any fees and

                                  14   costs. Although Defendant’s arguments were ultimately unpersuasive, there is no evidence that

                                  15   Defendant’s arguments were “frivolous or an improper basis for removal.” Id. at 958. Indeed,

                                  16   Defendant relied on evidence that suggested that the Patient assigned some of his or her rights to

                                  17   Plaintiff. Opp. at 11. Had there been an assignment of the right to pursue relief under the ERISA

                                  18   statute, removal would have been proper. Thus, like the Toxic Injuries court, this Court does not

                                  19   award fees and costs because the removal was not “so obviously barred as to warrant an award.”

                                  20   Id.

                                  21   IV.    CONCLUSION
                                  22          For the foregoing reasons, the Court REMANDS the instant action to the Superior Court of

                                  23   Santa Clara County. Moreover, the Court DENIES Defendant’s request for fees and costs.

                                  24   IT IS SO ORDERED.

                                  25   Dated: May 3, 2019

                                  26                                                    ______________________________________
                                                                                        LUCY H. KOH
                                  27                                                    United States District Judge
                                  28                                                     9
                                       Case No. 18-CV-07610-LHK
                                       ORDER GRANTING MOTION TO REMAND AND DENYING REQUEST FOR EXPENSES AND FEES
